Citation Nr: 1404460	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  11-33 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1971 to July 1974, and from September 1984 to January 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over this claim is currently with the RO in Providence, Rhode Island.

In October 2013, at a Board videoconference hearing, the Veteran provided testimony from the RO in Providence, Rhode Island, before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing has been associated with the Veteran's "Virtual VA" file.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  Symptoms of sleep apnea began during service.

2.  The Veteran has a current disability of sleep apnea.

3.  The Veteran's current sleep apnea disability was incurred in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for sleep apnea has been considered with respect to VA's duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the favorable outcome of the appeal, which is a full grant of benefits sought, the Veteran's claim has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria

The Board has reviewed all the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Legal Analysis

The Veteran asserts he currently suffers from a sleep apnea disability that first manifested as loud snoring in service.  See January 2011 VA Form 21-4138.  Specifically, the Veteran maintains that frequent complaints of loud snoring while in service were not correctly diagnosed, and that the sleep apnea disability - which was diagnosed shortly after service - was incurred in service.  See id.; October 2013 Board hearing transcript at 3.

Initially, the Board next finds that the Veteran has a current sleep apnea disability.  A December 2010 VA polysomnography report, which included an overnight sleep study, concluded that the sleep study was diagnostic of sleep apnea.  The sleep apnea disability was most recently noted in a September 2012 VA Medical Center (VAMC) mental health note.

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran experienced symptoms of sleep apnea in service.  The favorable evidence includes the Veteran's statement that he presented to service medical clinicians on several occasions with complaints of loud snoring.  See id.; January 2011 VA Form 21-4138.  Additionally, N.S., who served with the Veteran in the Rhode Island National Guard, attested to the Veteran's loud snoring, the Veteran's inability to sleep a full night, and his own concern that the Veteran had stopped breathing in his sleep on several occasions while in service.  See N.S. January 2011 and October 2013 letters.

The evidence weighing against a finding of sleep apnea during service includes the service treatment records, which show that the Veteran complained of difficulty sleeping, but also show that each time the complaints of difficulty sleeping were related to other ailments.  See October 30, 2001 (shoulder pain); July 14, 2001 (chest pain); April 18, 1996 (mental health); October 19, 1993 (shoulder pain); January 2, 1973 ("flu syndrome").  The Veteran also did not indicate problems sleeping when completing reports of medical history during service.  Resolving reasonable doubt on this question, the Board finds that the Veteran experienced symptoms of sleep apnea in service.

The Veteran stated that sleeping difficulties began in service, and N.S. observed periods of sleep cessation while the Veteran was on active duty.  Similarly, the Veteran's spouse stated that the Veteran's sleeping difficulties, including loud snoring and disruptions in breathing, began in the 1990s - while the Veteran was in service - and have increased over time.  See November 2013 VA Form 21-4138 (submitted by G.U.).  The Board finds that the Veteran, his spouse, and N.S. are all competent to testify regarding symptoms including loud snoring and breathing cessation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  Moreover, the Board finds the lay testimony in this case to be credible because of the consistency among those providing statements, and its consistency with VA treatment records, which reflect a diagnosis of sleep apnea approximately four months after service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Board finds the evidence is at least in equipoise on the question of whether the Veteran incurred the sleep apnea disability in service.  As found above, symptoms of sleep apnea began during service.  The evidence also shows symptoms and suspected sleep apnea soon after service.  The Veteran separated from service in January 2002.  See DD Form 214.  In April 2002, following a VA pulmonary consultation, the Veteran was referred for further evaluation of possible sleep disordered breathing.  On further evaluation, a VA sleep study was conducted in May 2002.  The May 2002 VA polysomnography report concluded that the sleep study was diagnostic of sleep apnea.

In sum, the evidence shows that the Veteran had symptoms of sleep apnea in service, symptoms of sleep apnea since service separation, and was diagnosed with sleep apnea approximately four months after service.   For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


